977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas Dwight BENNETT, Plaintiff-Appellant,v.Margaret G. SCHAEFFER, 47th District Court Judge for theState of Michigan;  Robert Hedges, Assistant ProsecutingAttorney, Oakland County, Michigan;  James Faulkner;  DonnaFaulkner;  Samuel H. Gun;  Jerry McKenzie, Detective;  JimMaddix;  L. Brooks Patterson;  John Nichols, Sheriff;Wilford Hook, Chief of Police, Walled Lake, Michigan;  J.Walker;  R. Knapp;  William Dwyer, Chief of Police, City ofFarmington Hills Police Department, Defendants-Appellees.
No. 92-1471.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1992.

1
Before DAVID A. NELSON and SILER, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Douglas Dwight Bennett, a pro se Michigan resident, appeals a district court order dismissing his civil rights complaint filed under multiple statutes.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In his rambling complaint, Bennett sought monetary relief from a Michigan state judge;  several prosecutors and the prosecutor's office of Oakland County, Michigan;  the police chiefs and officers of Farmington Hills, Michigan and Walled Lake, Michigan;  the cities of Farmington Hills and Walled Lake;  an employee of the Michigan Department of Licensing and Regulations;  Bennett's court appointed attorney;  and various private individuals.   Bennett did not allege in what capacity he sued the state defendants.   This action was brought as a result of the defendants' involvement with Bennett's criminal trial on multiple fraud charges.


4
The parties filed various motions to dismiss for failure to state a cause of action and for summary judgment.   Because Bennett's complaint was brought before his criminal trial had commenced, the district court stayed the proceedings until Bennett's state trial was completed.   After Bennett's conviction was affirmed by Michigan's appellate courts, the district court granted defendants' motions to dismiss.


5
In his timely appeal, Bennett argues that defendants Margaret G. Schaeffer, Judge of the 47th District Court for the State of Michigan;  Robert Hedges, Assistant Prosecuting Attorney for Oakland County, Michigan;  and L. Brooks Patterson, Prosecuting Attorney for Oakland County, Michigan were not entitled to immunity.   Bennett also argues that the district court should not have lifted the stay until after he had appealed his conviction to the United States Supreme Court.


6
Initially, we note that although the district court entered an order dismissing the case pursuant to Fed.R.Civ.P. 12(b)(6), it considered matters outside the pleadings and, therefore, review under the summary judgment standard is appropriate.   See Bell v. Chesapeake & Ohio Ry. Co., 929 F.2d 220, 221-22 (6th Cir.1991) (per curiam);   Friedman v. United States, 927 F.2d 259, 261 (6th Cir.1991).   Upon review, we affirm the district court's judgment because there are no genuine issues of material fact and defendants are entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


7
Judge Schaeffer, Robert Hedges and L. Brooks Patterson were entitled to absolute immunity from suit for actions taken in their official capacities.   See Wayte v. United States, 470 U.S. 598, 608 (1985) (prosecutorial immunity);   King v. Love, 766 F.2d 962, 966 (6th Cir.), cert. denied, 474 U.S. 971 (1985) (judicial immunity);   Sevier v. Turner, 742 F.2d 262, 271-72 (6th Cir.1984) (same).   Furthermore, the district court properly lifted its stay.   Huffman v. Pursue, Ltd., 420 U.S. 592, 607-11 (1975).


8
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation